EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            In the Title, delete “DEVICE AND”.                                                    Election/Restrictions
2.        Applicant’s election without traverse of Group II (claims 26-29) in the reply filed on 9/2/21 is acknowledged.  Non-elected claims 20-25 have been cancelled by Applicant.
Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance:            The prior art of record neither discloses nor teaches the method of preparing a brewed fluid and including the specifically articulated arrangement of a first container at least partially inside a second container wherein said first container is moved relative to the second container in such a way as claimed to provide a vacuum and withdrawal of a brewed fluid through a filter in the first container and into said second container.  It should be noted that the claims of parent and grandparent applications, now patents 10,694,883 and 10,226,147 are patently distinct, most significantly, in that same require the second container (i.e. receiving beaker) to move relative to the first container (i.e. brewing canister) in providing said vacuum and withdrawal of brewed fluid through the filter.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        



Anthony Weier
November 30, 2021